                                                               SO ORDERED.


                                                               Dated: April 16, 2019



   1


  2                                                            Eddward P. Ballinger Jr., Bankruptcy Judge
                                                               _________________________________
  3

  4

  5


  6                          UNITED STATES BANKRUPTCY COURT
  7                              FOR THE DISTRICT OF ARIZONA
  8    In re:                                            Chapter 13
  9    STEVEN POULOS,                                    Case No. 2:19-bk-01458-EPB
 10                  Debtor.

 11
       DEERVALLEY CREDIT UNION,
 12
                     Movant,
 13
                     V.
 14
       STEVEN POULOS; and RUSSELL
 15    BROWN, Chapter 13 Tmstee,
 16                  Respondents.
 17
                ORDER GRANTmG RELIEF FROM THE AUTOMATIC STAY
 18              AND CO-DEBTOR STAY REGARDING 2006 LEXUS GX470
 19                  Deer Valley Credit Union ("DVCU"), a secured creditor, having filed and
 20    noticed a Motion for Relieffrom the Automatic Stay and the Co-Debtor Stay Regarding
 21    2006Lexus GX470 (the "Motion"), no objections having been filed, counsel for DVCU
 22    having filed a Certificate of Service and of No Objection to the Motion, and good cause
 23    appearing therefor,
 24                  IT IS HEREBY ORDERED:
 25                  1.      The automatic stay of 11 U. S. C. § 362(a) and the co-debtor stay of
 26    U. S. C. § 1301(a) is terminated as to the Debtor, the Debtor's bankruptcy estate, the



Case 2:19-bk-01458-EPB         Doc 20 Filed 04/16/19 Entered 04/16/19 12:19:32            Desc
                                Main Document    Page 1 of 2
  I   2006 Lexus GX470, VTN JTJBT20X560106703, (the "Collateral"), the Co-Debtor,
  2   Michelle R. Davis-Poulos, and DVCU. DVCU may proceed to enforce its lien on the
  3   Collateral in accordance with the Uniform Commercial Code and to otherwise exercise

  4   its available contractual rights and remedies through state-law remedies and valid legal
  5   action against all parties with respect to the Collateral.
  6                 2.      This Order is without prejudice to any additional rights DVCU may
  7   have under Title 11 of the United States Code.

  8                                               DATED AND SIGNED ABOVE.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
 26




Case 2:19-bk-01458-EPB       Doc 20 Filed 04/16/19 Entered 04/16/19 12:19:32        Desc
                              Main Document    Page 2 of 2
